I find that assignment of error 1 is well taken for the reasons that whereas the insurance policy was issued to Nancy Polewski, the subrogation agreement was executed by Nancy Polewski and the insurance company check was made out to her order. The complaint refers only to Nancy Polewski. However, at some later date it was discovered that the title to the automobile in question was in the name of Christine Polewski. While Nancy Polewski may have an insurable interest, this insurable interest does not give her a cause of action for property damage and therefore Travelers likewise has none. R. C. 3109.09 provides that, "Any owner ofproperty," is entitled to bring an action to recover damages. Finding that the owner or her assignee did not bring the action, I find this is another reason to find assignment of error 2 well taken. *Page 45